Citation Nr: 0825264	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-18 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected dyshidrotic eczematous dermatitis, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
December 1982.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
dyshidrotic eczematous dermatitis is manifested by crusting, 
hypopigmentation, hyperpigmentation, abnormal texture, 
ulceration, inflammation, edema, and near-constant use of 
corticosteroids or immunosuppressives over a 12 month period.

2.  The medical evidence of record shows Level II hearing 
acuity in the right ear and Level III hearing acuity in the 
left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent, but no 
more, for dyshidrotic eczematous dermatitis have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7816 (2007).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in May 2005 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records and VA medical treatment 
records have been obtained.  VA examinations were provided to 
the veteran in connection with her claims.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.

While the veteran was not provided with a letter notifying 
her of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text of the relevant 
diagnostic codes was provided to the veteran in a May 2006 
statement of the case.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Accordingly, the Board finds that the 
veteran was supplied with information sufficient for a 
reasonable person to understand what was needed.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Dyshidrotic Eczematous Dermatitis

Service connection for dyshidrotic eczematous dermatitis was 
granted by a September 2001 rating decision and a 30 percent 
evaluation was assigned under 38 C.F.R. § 4.118, Diagnostic 
Code 7899-7816, effective February 27, 2001.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2007).  The hyphenated diagnostic code in this case 
indicates that an unlisted skin disorder, under Diagnostic 
Code 7899, was the service-connected disorder, and psoriasis, 
under Diagnostic Code 7816, was a residual condition.  See 
id. (unlisted disabilities requiring rating by analogy will 
be coded by the numbers of the most closely related body part 
and "99").

In a May 2005 VA fee-based skin examination report, the 
veteran complained of constant itching and crusting of the 
skin in areas that were exposed to sun, including her hands.  
She reported difficulty writing due to the symptoms.  Over 
the previous 12 months, the veteran had received 
corticosteroids for 6 weeks or more.  On physical 
examination, there were signs of skin disease on both hands 
with crusting, hypopigmentation of less than 6 square inches 
and abnormal texture of less than 6 square inches.  There was 
no ulceration, exfoliation, tissue loss, induration, 
inflexibility, hyperpigmentation, or limitation of motion.  
The diagnosis was dyshidrotic eczematous dermatitis of the 
hands.

A May 2005 VA outpatient medical report stated that the 
veteran was prescribed steroids for her hands.  The report 
stated that the veteran had been prescribed eflornithine 
hydrochloride cream since August 2004 with the instructions 
to apply it to the affected areas once per day.  The veteran 
reported that she was not using the drug, as it did not work.

In a March 2006 VA fee-based skin examination report, the 
veteran complained of splitting and bleeding skin on her 
hands which never healed.  She also complained of swelling, 
scarring, and difficulty doing things with her hands.  The 
veteran reported losing 5 days of work per month due to the 
disorder.  She stated that she experienced exudation, ulcer 
formation, itching, shedding, and bleeding, all of which 
occurred constantly in areas that were exposed to the sun, 
including her hands.  The veteran stated that over the 
previous 12 months, she had received immunosuppressives 
constantly for the entire 12 months.  She reported difficulty 
grabbing items.  On physical examination of the veteran's 
right hand, there was scarring, ulceration, inflammation, 
edema, hypopigmentation of less than 6 square inches, and 
hyperpigmentation of less than 6 square inches.  There was no 
tenderness, disfigurement, adherence, instability, tissue 
loss, keloid formation, or abnormal texture.  On physical 
examination of the veteran's left hand, there was scarring, 
hypopigmentation of less than 6 square inches and 
hyperpigmentation of less than 6 square inches.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, or abnormal 
texture.  There were also no facial scars.  The diagnosis was 
dyshidrotic eczematous dermatitis.

An April 2006 VA outpatient medical report stated that the 
veteran requested a refill of her anti-inflammatory 
prescription.  On observation, her hands were scaly and 
cracked, bilaterally.  The assessment was contact dermatitis.

An August 2006 VA medical addendum note stated that the 
veteran called in reporting that her hands were cracking, 
bleeding, and peeling, bilaterally.

A December 2006 VA outpatient medical report stated that her 
chronic psoriasis was flaring up because she was not using 
her steroids due to a spider bite.  On physical examination, 
the veteran had a scaly skin rash on both palms with flaring 
up of skin lesions.  The assessment was psoriasis for which 
steroid use would be continued.

In a July 2007 VA fee-based skin examination report, the 
veteran complained of swelling, numbness, flaking, and 
itching.  She also reported that she had difficulty holding 
objects.  On physical examination of the right hand, there 
was scarring and hypopigmentation of less than 6 square 
inches.  There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hyperpigmentation, and abnormal texture.  
On physical examination of the left hand, there was scarring 
with hypopigmentation of less than 6 square inches.  There 
was no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, 
hyperpigmentation, abnormal texture, inflammation, or edema.  
The veteran had no scars on her face.  The diagnoses were 
scarring and swelling of the left and right hands associated 
with dyshidrotic eczematous dermatitis.

Under Diagnostic Code 7816, a 30 percent evaluation is 
warranted for psoriasis affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation is warranted for psoriasis 
affecting more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7816. 

The medical evidence of record shows that the veteran's 
dyshidrotic eczematous dermatitis is manifested by crusting, 
hypopigmentation, hyperpigmentation, abnormal texture, 
ulceration, inflammation, edema, and near-constant use of 
corticosteroids or immunosuppressives over a 12 month period.  
While the veteran has been required to discontinue drug 
therapy at various times during the period on appeal, the 
medical evidence of record shows that these discontinuations 
were due to specific problems, such as ineffective drugs or 
other medical problems which required a temporary cessation 
of use.  In each case, the veteran was switched to another 
drug or resumed use as soon as possible.  During periods when 
the veteran was not using drugs, the medical evidence of 
record shows that her symptoms increased.  Accordingly, the 
general picture created by the medical evidence of record is 
consistent with the March 2006 VA fee-based skin examination 
report which reported that the veteran used corticosteroids 
or immunosuppressives near-constantly over a 12 month period.  
As such, a 60 percent evaluation is warranted under 
Diagnostic Code 7816.  A 60 percent evaluation is the highest 
award available under this diagnostic code.

As for other provisions under the Schedule, the only 
diagnostic code that provides for a skin evaluation in excess 
of 60 percent is Diagnostic Code 7817, for exfoliative 
dermatitis.  However, the medical evidence of record does not 
show that the veteran has ever experienced systemic 
manifestations such as fever, weight loss, and 
hypoproteinemia.  See 38 C.F.R. § 4.118, Diagnostic Code 7817 
(2007).  Accordingly, an evaluation in excess of 60 percent 
is not warranted under this provision.

The veteran has scarring related to her service-connected 
dyshidrotic eczematous dermatitis and that scarring is 
specifically listed as an alternative rating method under 
Diagnostic Code 7816.  See 38 C.F.R. § 4.118, Diagnostic Code 
7816.  However, service-connection is already in effect for 
the veteran's residual scarring and these ratings are not 
currently on appeal before the Board.  Accordingly, these 
manifestations are not for consideration in the determination 
of the rating currently on appeal.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2007).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for her service-connected 
dyshidrotic eczematous dermatitis, and the reported 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  Accordingly, an 
extraschedular evaluation is not warranted for the veteran's 
service-connected dyshidrotic eczematous dermatitis.

After a review of the evidence, there is no medical evidence 
of record that would warrant a rating in excess of 60 percent 
for the veteran's dyshidrotic eczematous dermatitis under any 
rating criteria at any time during the period pertinent to 
this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for an 
evaluation in excess of 60 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).

Hearing Loss

Service connection for bilateral hearing loss was granted by 
a July 2003 rating decision and a noncompensable evaluation 
was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
effective December 18, 2001.

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2007).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  The VA 
Schedule for Rating Disabilities (Schedule) allows for such 
audiometric test results to be translated into a numeric 
designation ranging from Level I to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the Schedule are intended to make 
proper allowance for improvement by hearing aids.

A March 2006 VA fee-based audiological examination was 
conducted and pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
25
30
LEFT
30
35
40
35

The average pure tone threshold was shown as 24 decibels in 
the right ear and 35 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 86 percent in 
the right ear and 82 percent in the left ear.

Applying the March 2006 results to the Schedule reveals a 
numeric designation of Level II in the right ear and Level 
III in the left ear.  See 38 C.F.R. § 4.85, Table VI, 
Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 
4.85, Table VII of the Schedule results in a noncompensable 
evaluation for hearing loss under Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the veteran's test results do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies in the service-connected ear, or (2) a 
pure tone threshold of 70 decibels or more at 2,000 Hertz in 
either ear.  Thus, the veteran is not entitled to 
consideration under C.F.R. § 4.86 for exceptional patterns of 
hearing impairment for her service-connected bilateral 
hearing loss.

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, based on the current audiometric findings, the 
noncompensable evaluation currently in effect for the 
veteran's service-connected bilateral hearing loss is 
appropriate, and entitlement to a compensable evaluation for 
bilateral hearing loss is not warranted.  A compensable 
disability evaluation is not warranted at any point during 
the appeal period.  38 U.S.C.A. § 5110; see also Hart, 21 
Vet. App. at 510.

This does not mean that the veteran does not have a 
disability.  The medical evidence of record shows otherwise.  
However, the degree to which this disability affects the 
average impairment of earnings, according to the Schedule, 
does not result in a compensable evaluation.  38 U.S.C.A. 
§ 1155.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Thus, based on the current audiometric 
findings, entitlement to a compensable evaluation for 
bilateral hearing loss is not warranted. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
higher evaluation, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey, 
7 Vet. App. at 208.


ORDER

An evaluation of 60 percent for dyshidrotic eczematous 
dermatitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


